Per Curiam.

On March 31, 1944, the respondent was duly convicted after a trial in the United States District Court for the Southern District of New York, of unlawfully, willfully and knowingly pledging and hypothecating securities belonging to the estate of an incompetent veteran for whom he was the substituted committee, in violation of section 556a of title 38 of the United States Code.
The crime for which respondent was convicted in the Federal Court is a larceny under section 1302 of the Penal Law of the State of New York. In view of the value of the property unlawfully hypothecated and used by the respondent, the crime would be a felony under the laws of this State.
Pursuant to the provisions of subdivision 3 of section 88 and section 477 of the Judiciary Law, which provisions are mandatory, the respondent must be,disbarred.
The respondent should be disbarred.
Martin, P. J., Townley, Glennon, Dore and Callahan, JJ., concur.
Respondent disbarred.